Citation Nr: 0802258	
Decision Date: 01/21/08    Archive Date: 01/30/08

DOCKET NO.  00-00 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for left knee patellofemoral pain syndrome with 
degenerative joint disease.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee patellofemoral pain syndrome with 
degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran had active service from April 1993 to April 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating determinations 
of the Newark, New Jersey, Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for 
left and right knee disabilities, each evaluated as 10 
percent disabling, effective April 20, 1998.

In June 2004, March 2005 and October 2006, the Board remanded 
these issues for additional development.

In October 2006 the Board remanded the case to schedule the 
veteran for a requested Board hearing at the RO.  A hearing 
was scheduled for September 2007, but the veteran withdrew 
her hearing request that same month.  Therefore, the Board 
will proceed with consideration of the veteran's appeal.  See 
38 C.F.R. § 20.702 (2007).

The case is again remanded to the RO via VA's Appeals 
Management Center.  The veteran and her representative will 
be advised if further action is required on their part.


REMAND

An examination inquiry contained in the claims folder 
reflects that the RO requested an examination of the 
veteran's knees at the Philadelphia VA Medical Center in 
April 2007.  The inquiry indicates that the request was 
"open."  The report of the examination is not a part of the 
claims folder.  The results of such an examination would be 
pertinent to the veteran's claims.  VA has an obligation to 
obtain a copy of the examination if it was conducted.  
38 U.S.C.A. § 5103A(b),(c) (West 2002).

Accordingly this case must be remanded for the following:

1.  Obtain the reports of any 
compensation and pension examinations of 
the knees conducted at the Philadelphia 
VA Medical Center since April 2007.  If 
the veteran failed to report for such 
examinations, obtain a copy of any 
notices of examinations that were 
provided to her.

2.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





